LaROSE, Judge.
Lee Shields entered an open plea in several cases for possession of cocaine, obstructing an officer without violence, grand theft, and felony petit theft. He now appeals an order denying his motion for postconviction relief in case number 2008-CF-3528. See Fla. R.Crim. P. 3.850. More specifically, Mr. Shields argues that his trial counsel was ineffective for advising him to plead to grand theft when the evidence did not support the original claim of burglary and the value of the stolen item supported only the offense of petit theft. See generally Marrero v. State, 71 So.3d 881, 887-88 & n. 1 (Fla.2011) (delineating value amounts relating to theft charges). To its credit, the State agrees. We reverse the order denying the motion and remand for the trial court to allow Mr. Shields the opportunity to withdraw his plea. See Matton v. State, 872 So.2d 308, 312 (Fla. 2d DCA 2004).
Reversed and remanded.
NORTHCUTT and SILBERMAN, JJ., Concur.